NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY NEAL BOSWORTH,                            No. 17-15470

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00285-LEK-KJM

 v.
                                                MEMORANDUM*
FOSS MARITIME, Foss
Maritime/Hawaiian Tug And Barge; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Larry Neal Bosworth appeals pro se from the district court’s judgment

dismissing his employment action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

denial of leave to amend. AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
636 (9th Cir. 2012). We affirm.

        The district court did not abuse its discretion in denying Bosworth’s motion

for leave to file a second amended complaint because amendment would have been

futile. See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (“A

district court acts within its discretion to deny leave to amend when amendment

would be futile . . . .”).

        The district court did not abuse its discretion in denying Bosworth’s motion

to appoint counsel because Bosworth had not alleged facts sufficient to state a Title

VII claim. See Bradshaw v. Zoological Soc’y of San Diego, 662 F.2d 1301, 1318,

1318 n.20 (9th Cir. 1981) (standard of review and factors for court to assess in

determining whether to appoint counsel for actions involving claims under Title

VII).

        We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

        AFFIRMED.




                                          2                                       17-15470